Notice of Allowability
Claims 1-3, 5-7 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Majid Albassam, Reg. No. 54,749 on December 8, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. (Previously Presented) An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to: 
receive, at the apparatus, at least one dataset for transmission to a receiver, wherein the at least one dataset comprises at least one of a plurality of datasets known to the apparatus and the receiver or to be signaled to the receiver; 
determine a first portion of the at least one dataset, wherein a size of the first portion is determined based on at least one of: 
a battery level indicator,
a latency level associated with the at least one dataset, 
a security level associated with the at least one dataset, 
a radio link condition, or 
a network load, 
determine a location of the first portion, such that the first portion is unique within the plurality of datasets at the determined location;
transmit the first portion to the receiver; and 
transmit the at least one dataset, in response to determination that an estimate of a required capacity for transmission of the first portion and at least one second portion exceeds an estimate of a required capacity for transmitting the at least one dataset; or 
transmit the at least one second portion in addition to the first portion, in response to determination that the first portion is not unique within the plurality of datasets and that a combination of the first portion and the at least one second portion is unique within the plurality of datasets.

2. (Currently Amended) The apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to: 
receive feedback from the receiver; and 
the at least one second portion of the at least one dataset or termination of transmission of the at least one dataset.

3. (Previously Presented) The apparatus according to claim 1, 
wherein the size of the first portion is determined based on the battery level indicator, and 
wherein the battery level indicator comprises at least one of: 
a charge level of the battery; 
estimated battery usage before a charging opportunity; 
estimated battery usage for the transmission of the at least one dataset; 
estimated battery usage for transmission of the first portion at current radio conditions or at current network load level; or 
estimated battery usage under current operating conditions of the apparatus.

4. (Canceled)

5. (Original) The apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to: 
determine the size of the first portion based on a plurality of battery level thresholds mapped to a corresponding plurality of data portion sizes.

6. (Original) The apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to: 
transmit the plurality of datasets to the receiver.

7. (Original) The apparatus according to claim 1, wherein the first portion comprises a new portion not initially associated with the at least one dataset and wherein the apparatus is further caused to transmit an indication of the first portion being the new portion not initially associated with the at least one dataset.

8-14. (Canceled)


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445